 1                                                                   Hon. Richard A. Jones
 2

 3

 4                         UNITED STATES DISTRICT COURT
 5
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 6
     STATE OF WASHINGTON,
 7                                                   No. 2:19-cv-1059-RAJ
                          Plaintiff,
 8           v.
 9   THE UNITED STATES DEPARTMENT                    MINUTE ORDER
     OF THE NAVY, et al.,                            CONSOLIDATING CASES
10
                          Defendants.
11

12
     CITIZENS OF THE EBEY’S RESERVE                  No. 2:19-cv-1062-RAJ-JRC
13
     FOR A HEALTHY, SAFE & PEACEFUL
14   ENVIRONMENT, et al.,

15                        Plaintiffs,
16
          v.
     UNITED STATES DEPARTMENT OF
17   THE NAVY, et al.,
18
                          Defendants.
19

20
             The Clerk issues the following minute order by the authority of the Honorable
     Richard A. Jones, United States District Court Judge.
21
             THIS MATTER has come before the Court on the parties’ Stipulated Motions
22
     for Consolidation pursuant to Fed. R. Civ. P. 42(a), (Dkt. ##13 and 12), and the Court
23
     having reviewed the stipulated motions, and for good cause shown, IT IS ORDERED
24
     that:
25
             1.    The stipulated motions to consolidate are GRANTED;
26

     MINUTE ORDER - 1
 1          2.     The following cases shall be consolidated for all purposes, including
 2   trial: State of Washington v. The United States Department of the Navy, et al., Case
 3   No. 2:19-cv-1059-RAJ, and Citizens of the Ebey’s Reserve for a Healthy, Safe &

 4   Peaceful Environment, et al. v. United States Department of the Navy, et al., No. 2:19-

 5
     cv-1062-RAJ-JRC.
            3.     All further documents in the consolidated action shall be filed in the
 6
     matter of State of Washington v. The United States Department of the Navy, et al.,
 7
     Case No. 2:19-cv-1059-RAJ, and bear this cause number.
 8
            4.     It appearing from the files and records herein that this is an appropriate
 9
     matter to refer to a full−time United States Magistrate Judge for the purposes set forth
10
     pursuant to Local Rule MJR 6 and General Order 02−19. Accordingly, the
11
     consolidated action of State of Washington v. The United States Department of the
12
     Navy, et al., Case No. 2:19-cv-1059-RAJ shall be referred to the Honorable J. Richard
13   Creatura, who is directed and empowered to conduct hearings and make any further
14   necessary orders consistent with the Local Rules and the instructions of the District
15   Judge to whom the case is assigned.
16

17          DATED this 22nd day of October, 2019.

18                                             WILLIAM M. McCOOL,
                                               Clerk of the Court
19
                                                 /s/ Victoria Ericksen
20
                                                     Deputy Clerk
21

22

23

24

25

26

     MINUTE ORDER - 2
